DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure
IDS Submitted on 4/28/2021 has been considered by the examiner.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yakoel, Erez et al (US Patent No. 9356919), hereafter referred as to “Yakoel”, in view of Ahn, Jungho et al (PGPUB Document No. US 20090063452), hereafter, referred to as “Ahn”, in view of Berman, Matthew et al (PGPUB Document No. US 20180014066), hereafter, referred to as “Berman”, in view of Cahn, Karen et al (PGPUB Document No. US 20160088063), hereafter, referred to as “Cahn”, in further view of Soni, Sachin et al (PGPUB Document No. US 20150371278), hereafter, referred to as “Soni”.

Regarding claim 1 (currently amended), Yakoel teaches receiving a first phrase having one or more keywords to be added to a phrase blacklist (Yakoel, col 6 line 9-15 discloses receiving input (words/terms/phrase) from users “FIG. 3, at least one embodiment of the invention includes receiving input from the user 110 in step 350, wherein such input can include a base or initial black list of terms to be excluded from use in KBA”), wherein the first phrase has been determined to be related to unwanted content (Yakoel, Fig. 3 and col 5 line 63-68 discloses generating a list of unwanted/filtered contents “FIG. 3 depicts KBA system 170, as noted above, which receives input data provided by a user 110 (as well as additional feedback from the user) and outputs an automatically generated black list (or entries suggested for a black list) for subsequent use”; col 1 line 28-31 discloses unwanted contents as keywords not to be presented to users “a list of subjects and/or keywords that should not be used as ; 
performing an analysis on the keywords of the first phrase to identify a set of related phrases that are related to the first phrase; and including the first phrase and one or more related phrases in the set of related phrases in the phrase blacklist(Yakoel, col 6 line 8-25 discloses analyzing words/keywords in a query, finding word related to blacklist and adding them to the blacklist  “Accordingly, as illustrated in FIG. 3, at least one embodiment of the invention includes receiving input from the user 110 in step 350, wherein such input can include a base or initial black list of terms to be excluded from use in KBA authentication queries…. Accordingly, the data analysis module 210 can provide any determined synonyms to the black list generation module 320 for inclusion in the updated black list of terms to be excluded from use in KBA authentication queries”), 
the phrase blacklist containing a plurality of phrases that have been determined to be related to unwanted content (Yakoel, col 6 line 8-25 discloses inclusion of related or synonymous contents to black list are being added in the black list “the data analysis module 210 can provide any determined synonyms to the black list generation module 320 for inclusion in the updated black list of terms ..”), 
Yakoel discloses analyzing received words and finding similar words that can be included in the blacklist but he does not explicitly teach A computer-implemented method for searching content, the method comprising: wherein the phrase blacklist is utilized to prevent a content item from appearing in a search result, in response to a search query having a phrase matching at least one of the phrases in the phrase blacklist, 
wherein performing an analysis on the keywords of the first phrase comprises: accessing a third-party online forum or a third-party online social community, and performing a contextual analysis of a discussion or a post by a member of the third-party online forum or of the third-party online, 
social community regarding unwanted content by determining whether content of the discussion or post has a negative opinion or a warning provided by the member about the unwanted content and in response to determining that the content of the discussion or post has the negative opinion or the warning identifying--2-- USPTO Serial No.: 15/125,811 Client Docket No.: 209922.0055.6 (P046)at least one related phrase that is contained within the content of the discussion or the post.
However, in the same field of term blacklisting Ahn discloses A computer-implemented method for searching content, the method comprising (Ahn, para 0030 discloses searching contents “ In some implementations, a search instance 130 can be a query, e.g., the query 120, received from the user device 122. The query 120 can be compared to the filtering terms 104 to determine whether the query 120 includes or is associated with a filtering term.”):
wherein the phrase blacklist is utilized to prevent a content item from appearing in a search result, in response to a search query having a phrase matching at least one of the phrases in the phrase blacklist (Ahn, para 0035 discloses displaying search results with removing the blacklisted terms “a search instance 130 can be the unfiltered content items 124 identified in response to the query 120. The search access engine 102 can determine whether the unfiltered content items 124 include a filtering term, and filter the unfiltered content items 124 based on any identified filtering term to generate the filtered content items 126. ”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the phrase/term blacklisting of Yakoel into the removal of black listed content of Ahn to produce an expected result of providing search results without blacklisted terms/phrases. The modification would be obvious because one of ordinary skill in the art would be motivated to remove blacklisted terms from the search result and displaying them to users.
Yakoel and Ahn disclose analyzing received words and finding similar words that can be included in the blacklist but they don’t explicitly teach wherein performing an analysis on the keywords of the first phrase comprises: accessing a third-party online forum or a third-party online social community, and performing a contextual analysis of a discussion or a post by a member of the third-party online forum or of the third-party online social community regarding unwanted content by determining whether content of the discussion or post has a negative opinion or a warning provided by the member about the unwanted content and in response to determining that the content of the discussion or post has the negative opinion or the warning identifying--2-- USPTO Serial No.: 15/125,811 Client Docket No.: 209922.0055.6 (P046)at least one related phrase that is contained within the content of the discussion or the post.
However, in the same field of social media posts/message analysis Berman teaches wherein performing an analysis on the keywords of the first phrase comprises: accessing a third-party online forum or a third-party online social community (Berman, paragraph 0024 discloses accessing third-party social media contents such as users posts, messages etc. using appropriate application programming interfaces ” In such embodiments, the system utilizes appropriate API's to access posts from the third party social media site or entity”), and performing a contextual analysis of a discussion or a post by a member of the third-party online forum or of the third-party online social community (Berman, paragraph 0026 further discloses  third-party social media contents such as users posts/messages are being analyzed if they are of particular types such as  "adult content", "not suitable for work" et. ”the feedback which the clip has received (e.g. how many likes and how many dislikes it has received); and other information that describes the content, format, popularity, and other aspects of the clip. Clips can be assigned various category tags, for example, for example, "adult content," "not suitable for work," "family friendly," etc.”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the blacklist generation by analyzing contents of Yakoel and Ahn into the third-party social media posts/message analysis of Berman to produce an expected result of broadening the phrase blacklisting by consider third-party contents. The modification would be obvious because one of ordinary skill in the art would be motivated to enrich the black list of phrases by considering other sources.
Yakoel, Ahn and Berman disclose analyzing received words and finding similar words that can be included in the blacklist but they don’t explicitly teach regarding unwanted content by determining whether content of the discussion or post has a negative opinion or a warning provided by the member about the unwanted content and in response to determining that the content of the discussion or post has the negative opinion or the warning identifying--2-- USPTO Serial No.: 15/125,811 Client Docket No.: 209922.0055.6 (P046)at least one related phrase that is contained within the content of the discussion or the post.
However, in the same field of identification of inappropriate social media posts/message Cahn teaches regarding unwanted content by determining whether content of the discussion or post has a negative opinion or a warning provided by the member about the unwanted content and  (Cahn, para 0117 discloses determining negative opinion expressed by member of social media posts “If a comment is flagged for being inappropriate or in violation of the platform's terms, a user can click on an icon to report a particular comment as inappropriate. In some embodiments the icon can be referred to as a "troll icon" and comment policing is referred to as "reporting a troll."”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the blacklist generation by analyzing third-party social media posts/message of Yakoel, Ahn and Berman into considering posts which are warned for having unwanted contents of Cahn to produce an expected result of broadening the phrase blacklisting by consider third-party contents which are marked as unclean. The modification would be obvious because one of ordinary skill in the art would be motivated to enrich the black list of phrases by considering other sources which confirms having unwanted contents.
Yakoel, Ahn, Berman and Cahn disclose analyzing received words and finding similar words that can be included in the blacklist but they don’t explicitly teach in response to determining that the content of the discussion or post has the negative opinion or the warning identifying--2-- USPTO Serial No.: 15/125,811 Client Docket No.: 209922.0055.6 (P046)at least one related phrase that is contained within the content of the discussion or the post.
However, in the same field of term/phrases identification of negativity in contents Soni discloses in response to determining that the content of the discussion or post has the negative opinion or the warning identifying--2-- USPTO Serial No.: 15/125,811 Client Docket No.: 209922.0055.6 (P046)at least one related phrase that is contained within the content of the discussion or the post (Soni, para 0030 discloses that in response to a negative posting by users, detecting sentence/phrases/vocabulary causing negativity  “ if the user sentiment is determined to be negative, the user post is analyzed to identify the subject of the negative user sentiment (i.e., what the user is negative about). …. this may include detecting, extracting, and weighting sentence affect and sentiment signal using a general purpose sentiment vocabulary”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the blacklist generation by analyzing third-party social media posts/message of Yakoel, Ahn, Berman and Cahn into considering posts which are having confirmed unwanted contents of Soni to produce an expected result of broadening the phrase blacklisting by consider confirmed unwanted contents. The modification would be obvious because one of ordinary skill in the art would be motivated to identify similar phrases by comparing against well-defined confirmed sources to add only good matches of phrases to a blacklist.

Regarding claim 2 (Original), Yakoel, Ahn, Berman, Cahn and Soni teach all the limitations of claim 1 and Yakoel further teaches further comprising: in response to a first search query from a client, performing an analysis on the first search query to derive a second phrase (Yakoel, col 6 line 18-25 discloses after analyzing the initial words/keywords in a query, synonyms/second phrase are found   “the data analysis module 210 can analyze the dictionary database 312 to determine one or more synonyms associated with each term included in the black list provided by the user 110 in step 350. Accordingly, the data analysis module 210 can provide any determined synonyms to the black list generation module 320 for inclusion in the updated black list of terms to be excluded from use in KBA authentication queries”); 
Ahn further teaches performing a lookup operation in the phrase blacklist to determine whether the phrase blacklist includes the second phrase (Ahn, para 0024 discloses related terms/synonyms are analyzed and then are checked against filtering contents (blacklist)   “Thus, in some implementations, the search access engine 102 is configured to identify the search instance 130 associated with the user device 122 and determine if the search instance 130 includes or is associated with (e.g., related or synonymous or otherwise associated terms ………If the search access engine 102 determines that the search instance 130does not include any of the filtering terms 104, as indicated by the search instance case 132, then the search access engine 102 can provide the unfiltered content items 124 to the user device 122 (or allow the unfiltered content items 124 to be provided to the user device 122)”); 
searching in a content database based on one or more keywords associated with the first search query to identify a list of one or more content items (Ahn, para 0033 and Fig. 1 disclose searching in the content database 110 for initial query “Upon receiving an access approval 144, the search access engine 102can provide the original query 120 to the search engine 106 to initiate a search for unfiltered content items, e.g., content items that are responsive to the original query.”), 
in response to determining that the phrase blacklist does not contain the second phrase; and transmitting a search result having at least a portion of the content items to the client (Ahn, para 0024 discloses displaying contents for query that does not have blacklisted terms “If the search access engine 102 determines that the search instance 130does not include any of the filtering terms 104, as indicated by the search instance case 132, then the search access engine 102 can provide the unfiltered content items 124 to the user device 122 (or allow the unfiltered content items 124 to be provided to the user device 122)”).

Regarding claim 3 (Original), Yakoel, Ahn, Berman, Cahn and Soni teach all the limitations of claim 2 and Yakoel further teaches further comprising ignoring the first search query without searching in the content database, in response to determining that the phrase blacklist contains the second phrase (Yakoel, col 6 line 17-25 discloses that if a second phrase/synonym to initial term is in the blacklist “the data analysis module 210 can analyze the dictionary database 312 to determine one or more synonyms associated with each term included in the black list provided by the user 110 in step 350”; further, in designing a search system that filters undesirable contents, a skilled artisan would obliviously motivated to save resources and time by not allowing undesirable keywords/blacklisted terms to be searched if they are already identified in the input ).

Regarding claim 8 (currently amended), Yakoel teaches A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising (Yakoel, Fig. 7 discloses processor to run computer readable instruction): receiving a first phrase having one or more keywords to be added to a phrase blacklist(Yakoel, col 6 line 9-15 discloses receiving input (words/terms/phrase) from users “FIG. 3, at least one embodiment of the invention includes receiving input from the user 110 in step 350, wherein such input can include a base or initial black list of terms to be excluded from use in KBA”), wherein the first phrase has been determined to be related to unwanted content  (Yakoel, Fig. 3 and col 5 line 63-68 discloses generating a list of unwanted/filtered contents “FIG. 3 depicts KBA system 170, as noted above, which receives input data provided by a user 110 (as well as additional feedback from the user) and outputs an automatically generated black list (or entries suggested for a black list) for subsequent use”; col 1 line 28-31 discloses unwanted contents as keywords not to be presented to users “a list of subjects and/or keywords that should not be used as visible facts in a presentation to a user for generating authentication questions. Such a list is also referred to herein as a black list”); performing an analysis on the keywords of the first phrase to identify a set of related phrases that are related to the first phrase; and USPTO Serial No.: 15/125,811Client Docket No.: 209922.0055.6 (P046)including the first phrase and one or more related phrases in the set of related phrases in the phrase blacklist(Yakoel, col 6 line 8-25 discloses analyzing words/keywords in a query, finding word related to blacklist and adding them to the blacklist  “Accordingly, as illustrated in FIG. 3, at least one embodiment of the invention includes receiving input from the user 110 in step 350, wherein such input can include a base or initial black list of terms to be excluded from use in KBA authentication queries…. Accordingly, the data analysis module 210 can provide any determined synonyms to the black list generation module 320 for inclusion in the updated black list of terms to be excluded from use in KBA authentication queries”),
the phrase blacklist containing a plurality of phrases that have been determined to be related to unwanted content (Yakoel, col 6 line 8-25 discloses inclusion of related or synonymous contents to black list are being added in the black list “the data analysis module 210 can provide any determined synonyms to the black list generation module 320 for inclusion in the updated black list of terms ..”), 
Yakoel discloses analyzing received words and finding similar words that can be included in the blacklist but he does not explicitly teach wherein the phrase blacklist is utilized to prevent a content item from appearing in a search result, in response to a search query having a phrase matching at least one of the phrases in the phrase blacklist, 
wherein performing an analysis on the keywords of the first phrase comprises: accessing a third-party online forum or a third-party online social community, and performing a contextual analysis of a discussion or a post by a member of the third-party online forum or the third-party social community regarding unwanted content by determining whether content of the discussion or post has a negative opinion or a warning provided by the member about the unwanted content and, in response to determining that the content of the discussion or the post has the negative opinion or the warning, identifying at least one related phrase that is contained within the content of the discussion or the post. 
However, in the same field of term blacklisting Ahn discloses wherein the phrase blacklist is utilized to prevent a content item from appearing in a search result, in response to a search query having a phrase matching at least one of the phrases in the phrase blacklist (Ahn, para 0035 discloses displaying search results with removing the blacklisted terms “a search instance 130 can be the unfiltered content items 124 identified in response to the query 120. The search access engine 102 can determine whether the unfiltered content items 124 include a filtering term, and filter the unfiltered content items 124 based on any identified filtering term to generate the filtered content items 126. ”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the phrase/term blacklisting of Yakoel into the removal of black listed content of Ahn to produce an expected result of providing search results without blacklisted terms/phrases. The modification would be obvious because one of ordinary skill in the art would be motivated to remove blacklisted terms from the search result and displaying them to users.
Yakoel and Ahn disclose analyzing received words and finding similar words that can be included in the blacklist but they don’t explicitly teach  wherein performing an analysis on the keywords of the first phrase comprises: accessing a third-party online forum or a third-party online social community, and performing a contextual analysis of a discussion or a post by a member of the third-party online forum or the third-party social community regarding unwanted content by determining whether content of the discussion or post has a negative opinion or a warning provided by the member about the unwanted content and, in response to determining that the content of the discussion or the post has the negative opinion or the warning, identifying at least one related phrase that is contained within the content of the discussion or the post. 
However, in the same field of social media posts/message analysis Berman teaches wherein performing an analysis on the keywords of the first phrase comprises: accessing a third-party online forum or a third-party online social community (Berman, paragraph 0024 discloses accessing third-party social media contents such as users posts, messages etc. using appropriate application programming interfaces ” In such embodiments, the system utilizes appropriate API's to access posts from the third party social media site or entity”), and performing a contextual analysis of a discussion or a post by a member of the third-party online forum or the third-party social community(Berman, paragraph 0026 further discloses  third-party social media contents such as users posts/messages are being analyzed if they are of particular types such as  "adult content", "not suitable for work" et. ”the feedback which the clip has received (e.g. how many likes and how many dislikes it has received); and other information that describes the content, format, popularity, and other aspects of the clip. Clips can be assigned various category tags, for example, for example, "adult content," "not suitable for work," "family friendly," etc.”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the blacklist generation by analyzing contents of Yakoel and Ahn into the third-party social media posts/message analysis of Berman to produce an expected result of broadening the phrase blacklisting by consider third-party contents. The modification would be obvious because one of ordinary skill in the art would be motivated to enrich the black list of phrases by considering other sources.
But they don’t explicitly teach regarding unwanted content by determining whether content of the discussion or post has a negative opinion or a warning provided by the member about the unwanted content and, in response to determining that the content of the discussion or the post has the negative opinion or the warning, identifying at least one related phrase that is contained within the content of the discussion or the post. 
However, in the same field of identification of inappropriate social media posts/message Cahn teaches regarding unwanted content by determining whether content of the discussion or post has a negative opinion or a warning provided by the member about the unwanted content and (Cahn, para 0117 discloses determining negative opinion expressed by member of social media posts “If a comment is flagged for being inappropriate or in violation of the platform's terms, a user can click on an icon to report a particular comment as inappropriate. In some embodiments the icon can be referred to as a "troll icon" and comment policing is referred to as "reporting a troll."”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the blacklist generation by analyzing third-party social media posts/message of Yakoel, Ahn and Berman into considering posts which are warned for having unwanted contents of Cahn to produce an expected result of broadening the phrase blacklisting by consider third-party contents which are marked as unclean. The modification would be obvious because one of ordinary skill in the art would be motivated to enrich the black list of phrases by considering other sources which confirms having unwanted contents.
Yakoel, Ahn, Berman and Cahn disclose analyzing received words and finding similar words that can be included in the blacklist but they don’t explicitly teach in response to determining that the content of the discussion or the post has the negative opinion or the warning, identifying at least one related phrase that is contained within the content of the discussion or the post.
However, in the same field of term/phrases identification of negativity in contents Soni discloses in response to determining that the content of the discussion or the post has the negative opinion or the warning, identifying at least one related phrase that is contained within the content of the discussion or the post (Soni, para 0030 discloses that in response to a negative posting by users, detecting sentence/phrases/vocabulary causing negativity  “ if the user sentiment is determined to be negative, the user post is analyzed to identify the subject of the negative user sentiment (i.e., what the user is negative about). …. this may include detecting, extracting, and weighting sentence affect and sentiment signal using a general purpose sentiment vocabulary”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the blacklist generation by analyzing third-party social media posts/message of Yakoel, Ahn, Berman and Cahn into considering posts which are having confirmed unwanted contents of Soni to produce an expected result of broadening the phrase blacklisting by consider confirmed unwanted contents. The modification would be obvious because one of ordinary skill in the art would be motivated to identify similar phrases by comparing against well-defined confirmed sources to add only good matches of phrases to a blacklist.

Regarding claim 9 (Original), dependent on rejected claim 8 and further analysis are similar to claim rejection 2 and are applicable to claim 2.

Regarding claim 10 (Original), dependent on rejected claim 9 and further analysis are similar to claim rejection 3 and are applicable to claim 10.

Regarding claim 15 (currently amended), Yakoel teaches A data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (Yakoel, Fig. 7 discloses processor to run computer readable instruction), 
the operations including receiving a first phrase having one or more keywords to be added to a phrase blacklist(Yakoel, col 6 line 9-15 discloses receiving input (words/terms/phrase) from users “FIG. 3, at least one embodiment of the invention includes receiving input from the user 110 in step 350, wherein such input can include a base or initial black list of terms to be excluded from use in KBA”), wherein the first phrase has been determined to be related to unwanted content (Yakoel, Fig. 3 and col 5 line 63-68 discloses generating a list of unwanted/filtered contents “FIG. 3 depicts KBA system 170, as noted above, which receives input data provided by a user 110 (as well as additional feedback from the user) and outputs an automatically generated black list (or entries suggested for a black list) for subsequent use”; col 1 line 28-31 discloses unwanted contents as keywords not to be presented to users “a list of subjects and/or keywords that should not be used as visible facts in a presentation to a user for generating authentication questions. Such a list is also referred to herein as a black list”), performing an analysis on the keywords of the first phrase to identify a set related phrases that are related to the first phrase, and including the first phrase and one or more related phrases in the set of related phrases in the phrase blacklist (Yakoel, col 6 line 8-25 discloses analyzing words/keywords in a query, finding word related to blacklist and adding them to the blacklist  “Accordingly, as illustrated in FIG. 3, at least one embodiment of the invention includes receiving input from the user 110 in step 350, wherein such input can include a base or initial black list of terms to be excluded from use in KBA authentication queries…. Accordingly, the data analysis module 210 can provide any determined synonyms to the black list generation module 320 for inclusion in the updated black list of terms to be excluded from use in KBA authentication queries”), the phrase blacklist containing a plurality of phrases that have been determined to be related to unwanted content(Yakoel, col 6 line 8-25 discloses inclusion of related or synonymous contents to black list are being added in the black list “the data analysis module 210 can provide any determined synonyms to the black list generation module 320 for inclusion in the updated black list of terms ..”), 
Yakoel discloses analyzing received words and finding similar words that can be included in the blacklist but he does not explicitly teach wherein the phrase blacklist is utilized to prevent a content item from appearing in a search result, in response to a search query having a phrase matching at least one of the phrases in the phrase blacklist, -- 7-- USPTO Serial No.: 15/125,811 
Client Docket No.: 209922.0055.6 (P046)wherein performing an analysis on the keywords of the first phrase comprises: accessing a third-party online forum or a third-party online social community, 
and performing a contextual analysis of a discussion or a post by a member of the third-party online forum or of the third-party social community regarding unwanted content by determining whether content of the discussion or the post has a negative opinion or a warning provided by the member about the unwanted content and in response to determining that the content of the discussion or the post has the negative opinion or the warning, identifying  at least one related phrase that is contained within the content of the discussion or the post.
However, in the same field of term blacklisting Ahn discloses wherein the phrase blacklist is utilized to prevent a content item from appearing in a search result, in response to a search query having a phrase matching at least one of the phrases in the phrase blacklist (Ahn, para 0035 discloses displaying search results with removing the blacklisted terms “a search instance 130 can be the unfiltered content items 124 identified in response to the query 120. The search access engine 102 can determine whether the unfiltered content items 124 include a filtering term, and filter the unfiltered content items 124 based on any identified filtering term to generate the filtered content items 126. ”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the phrase/term blacklisting of Yakoel into the removal of black listed content of Ahn to produce an expected result of providing search results without blacklisted terms/phrases. The modification would be obvious because one of ordinary skill in the art would be motivated to remove blacklisted terms from the search result and displaying them to users.
Yakoel and Ahn disclose analyzing received words and finding similar words that can be included in the blacklist but they don’t explicitly teach Client Docket No.: 209922.0055.6 (P046)wherein performing an analysis on the keywords of the first phrase comprises: accessing a third-party online forum or a third-party online social community, 
and performing a contextual analysis of a discussion or a post by a member of the third-party online forum or of the third-party social community regarding unwanted content by determining whether content of the discussion or the post has a negative opinion or a warning provided by the member about the unwanted content and in response to determining that the content of the discussion or the post has the negative opinion or the warning, identifying  at least one related phrase that is contained within the content of the discussion or the post.
However, in the same field of social media posts/message analysis Berman teaches wherein performing an analysis on the keywords of the first phrase comprises: accessing a third-party online forum or a third-party online social community (Berman, paragraph 0024 discloses accessing third-party social media contents such as users posts, messages etc. using appropriate application programming interfaces ” In such embodiments, the system utilizes appropriate API's to access posts from the third party social media site or entity”), and performing a contextual analysis of a discussion or a post by a member of the third-party online forum or of the third-party social community (Berman, paragraph 0026 further discloses  third-party social media contents such as users posts/messages are being analyzed if they are of particular types such as  "adult content", "not suitable for work" et. ”the feedback which the clip has received (e.g. how many likes and how many dislikes it has received); and other information that describes the content, format, popularity, and other aspects of the clip. Clips can be assigned various category tags, for example, for example, "adult content," "not suitable for work," "family friendly," etc.”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the blacklist generation by analyzing contents of Yakoel and Ahn into the third-party social media posts/message analysis of Berman to produce an expected result of broadening the phrase blacklisting by consider third-party contents. The modification would be obvious because one of ordinary skill in the art would be motivated to enrich the black list of phrases by considering other sources.
But they don’t explicitly teach regarding unwanted content by determining whether content of the discussion or the post has a negative opinion or a warning provided by the member about the unwanted content and in response to determining that the content of the discussion or the post has the negative opinion or the warning, identifying  at least one related phrase that is contained within the content of the discussion or the post.
However, in the same field of identification of inappropriate social media posts/message Cahn teaches regarding unwanted content by determining whether content of the discussion or the post has a negative opinion or a warning provided by the member about the unwanted content and (Cahn, para 0117 discloses determining negative opinion expressed by member of social media posts “If a comment is flagged for being inappropriate or in violation of the platform's terms, a user can click on an icon to report a particular comment as inappropriate. In some embodiments the icon can be referred to as a "troll icon" and comment policing is referred to as "reporting a troll."”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the blacklist generation by analyzing third-party social media posts/message of Yakoel, Ahn and Berman into considering posts which are warned for having unwanted contents of Cahn to produce an expected result of broadening the phrase blacklisting by consider third-party contents which are marked as unclean. The modification would be obvious because one of ordinary skill in the art would be motivated to enrich the black list of phrases by considering other sources which confirms having unwanted contents.
Yakoel, Ahn, Berman and Cahn disclose analyzing received words and finding similar words that can be included in the blacklist but they don’t explicitly teach in response to determining that the content of the discussion or the post has the negative opinion or the warning, identifying  at least one related phrase that is contained within the content of the discussion or the post.
However, in the same field of term/phrases identification of negativity in contents Soni discloses in response to determining that the content of the discussion or the post has the negative opinion or the warning, identifying  at least one related phrase that is contained within the content of the discussion or the post (Soni, para 0030 discloses that in response to a negative posting by users, detecting sentence/phrases/vocabulary causing negativity  “ if the user sentiment is determined to be negative, the user post is analyzed to identify the subject of the negative user sentiment (i.e., what the user is negative about). …. this may include detecting, extracting, and weighting sentence affect and sentiment signal using a general purpose sentiment vocabulary ” ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the blacklist generation by analyzing third-party social media posts/message of Yakoel, Ahn, Berman and Cahn into considering posts which are having confirmed unwanted contents of Soni to produce an expected result of broadening the phrase blacklisting by consider confirmed unwanted contents. The modification would be obvious because one of ordinary skill in the art would be motivated to identify similar phrases by comparing against well-defined confirmed sources to add only good matches of phrases to a blacklist.

Regarding claim 16 (Original), dependent on rejected claim 15 and further analysis are similar to claim rejection 2 and are applicable to claim 2.

Regarding claim 17 (Original), dependent on rejected claim 16 and further analysis are similar to claim rejection 3 and are applicable to claim 17.

Claim 4, 11 and18 are rejected under 35 U.S.C. 103 as being unpatentable over Yakoel, Erez et al (US Patent No. 9356919), hereafter referred as to “Yakoel”, in view of Ahn, Jungho et al (PGPUB Document No. US 20090063452), hereafter, referred to as “Ahn”, in view of Berman, Matthew et al (PGPUB Document No. US 20180014066), hereafter, referred to as “Berman”, in view of Cahn, Karen et al (PGPUB Document No. US 20160088063), hereafter, referred to as “Cahn”, in further view of Soni, Sachin  et al (PGPUB Document No. US 20150371278), hereafter, referred to as “Soni”, in further view of Edwards, Catherine et al (PGPUB Document No 20140067846), hereafter, referred to as “Edwards”.

Regarding claim 4 (Original), Yakoel, Ahn, Berman, Cahn and Soni teach all the limitations of claim 1 but they don’t explicitly teach wherein performing an analysis on the keywords of the first phrase comprises performing an analysis on a search log based on one or more keywords associated with the first phrase to identify a first set of one or more phrases that are related to the first phrase, wherein the search log records a history of search events that were captured over a period of time.
However, in the same field of term searching Edwards teaches wherein performing an analysis on the keywords of the first phrase comprises performing an analysis on a search log based on one or more keywords associated with the first phrase to identify a first set of one or more phrases that are related to the first phrase, wherein the search log records a history of search events that were captured over a period of time (Edwards, para 0059 teaches searching query terms in query logs “the potential query terms can include query terms frequently used by users during queries. For example, the potential query terms can be identified by consulting empirical query data 316 (e.g., query logs) and identifying terms which were entered by users more than an absolute or relative number of times”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the blacklist generation by analyzing posts/message of Yakoel, Ahn, Berman, Cahn and Soni into considering query terms from logs of Edwards to produce an expected result of considering trending query terms from the query logs. The modification would be obvious because one of ordinary skill in the art would be motivated to incorporate the teaching of Edwards to broaden the search domain by considering trending query terms from the logs.

Regarding claim 11 (Original), dependent on rejected claim 8 and further analysis are similar to claim rejection 4 and are applicable to claim 11.

Regarding claim 18 (Original), dependent on rejected claim 15 and further analysis are similar to claim rejection 4 and are applicable to claim 18.

Claim 5, 7, 12, 15, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yakoel, Erez et al (US Patent No. 9356919), hereafter referred as to “Yakoel”, in view of Ahn, Jungho et al (PGPUB Document No. US 20090063452), hereafter, referred to as “Ahn”, in view of Berman, Matthew et al (PGPUB Document No. US 20180014066), hereafter, referred to as “Berman”, in view of Cahn, Karen et al (PGPUB Document No. US 20160088063), hereafter, referred to as “Cahn”, in further view of Soni, Sachin  et al (PGPUB Document No. US 20150371278), hereafter, referred to as “Soni”, in view of Edwards, Catherine et al (PGPUB Document No 20140067846), hereafter, referred to as “Edwards”, in further view of Zehner, Mark (PGPUB Document No 20070005564), hereafter, referred to as “Zehner”.

Regarding claim 5 (Previously presented), Yakoel, Ahn, Berman, Cahn, Soni and Edwards teach all the limitations of claim 4 but they don’t explicitly teach wherein performing an analysis on the keywords of the first phrase further comprises crawling a plurality of Web sites or databases based on one or more keywords associated with the first phrase to identify a second set of one or more phrases that are related to the first phrase.
However, in the same field of term searching Zehner teaches wherein performing an analysis on the keywords of the first phrase comprises crawling a plurality of Web sites or databases based on one or more keywords associated with the first phrase to identify a second set of one or more phrases that are related to the first phrase (Zehner, para 0162 teaches searching in database or in web crawled contents “If there is a synonym database, the search engine code will get results from the synonym database and add similar exact phrases or appropriate synonyms to the phrase. If the search result database provides useful results, it will return the results to the user, otherwise, it will continue by searching the cache database of crawled web pages for search phrases that match the searchers criteria. All matching pages must produce at least one match for each word or synonym in parsed search phrases”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the blacklist generation by analyzing posts/messages of Yakoel, Ahn, Berman, Cahn, Soni and Edwards into considering query terms from web contents of Zehner to produce an expected result of considering web contents as a source for keyword analysis. The modification would be obvious because one of ordinary skill in the art would be motivated to broaden the search domain by expanding it to web for higher search hits.

Regarding claim 7 (Previously presented), Yakoel, Ahn, Berman, Cahn, Soni, Edwards and Zehner teach all the limitations of claim 5 and Yakoel further teaches wherein performing an analysis on the keywords of the first phrase further comprises performing a lookup operation in a related word dictionary based on one or more keywords associated with the first phrase to identify a third set of one or more phrases that are related to the first phrase (Yakoel, col 7 line 25-28 discloses analyzing words/keywords in a query, finding word related/synonym in the dictionary; and depending on the synonym match, plurality (second, third) of related phrases can be obtained     “dictionary database 312 to determine one or more synonyms associated with each term identified during the analysis of the entity communication database 216”)
and wherein the related word dictionary contains mapping information that maps one or more keywords to one or more related keywords (Yakoel, col 7 line 25-28 discloses dictionary that maps terms to its synonyms  “dictionary database 312 to determine one or more synonyms associated with each term identified during the analysis of the entity communication database 216”).

Regarding claim 12 (Previously presented), dependent on rejected claim 8 and further analysis are similar to claim rejection 5 and are applicable to claim 12.

Regarding claim 14 (Previously presented), dependent on rejected claim 8 and further analysis are similar to claim rejection 7 and are applicable to claim 14.

Regarding claim 19 (Previously presented), dependent on rejected claim 15 and further analysis are similar to claim rejection 5 and are applicable to claim 19.

Regarding claim 21 (Previously presented), dependent on rejected claim 15 and further analysis are similar to claim rejection 7 and are applicable to claim 21.

Claim 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yakoel, Erez et al (US Patent No. 9356919), hereafter referred as to “Yakoel”, in view of Ahn, Jungho et al (PGPUB Document No. US 20090063452), hereafter, referred to as “Ahn”, in view of Berman, Matthew et al (PGPUB Document No. US 20180014066), hereafter, referred to as “Berman”, in view of Cahn, Karen et al (PGPUB Document No. US 20160088063), hereafter, referred to as “Cahn”, in view of Soni, Sachin et al (PGPUB Document No. US 20150371278), hereafter, referred to as “Soni”, in further view of Kindler, Noah et al (PGPUB Document No. US 20130238600), hereafter, referred to as “Kindler”.

Regarding claim 6 (Currently amended), Yakoel, Ahn, Berman, Cahn and Soni teach all the limitations of claim 1 and Cahn further teaches determining whether an administrator of the third-party online forum or the third-party online social  community has 1) warned a poster of a second discussion or a second post or 2) has deleted discussion or the second post(Cahn, para 0117 discloses if determining negative opinion expressed by member of social media posts then admin can delete comment/post  “In the comment review process, the administrator can review flagged comments or content and determine if the content is in violation of platform rules or otherwise inappropriate and delete the comment”; where Berman in paragraph 0024 discloses accessing third-party social media contents such as users posts, messages etc. using appropriate application programming interfaces ); 
Soni further teaches and in response to determining that the administrator has warned the poster or has deleted the second discussion or the second post, scanning content of the second discussion or the second post to identify at least one related phrase that is contained within the second discussion or the second post (Soni, para 0030 discloses that in response to a negative posting by users, detecting sentence/phrases/vocabulary causing negativity  “ if the user sentiment is determined to be negative, the user post is analyzed to identify the subject of the negative user sentiment (i.e., what the user is negative about). …. this may include detecting, extracting, and weighting sentence affect and sentiment signal using a general purpose sentiment vocabulary”; where negative postings can be designated by admin as disclosed by Cahn in para 0117).
But they don’t explicitly teach wherein the discussion or the post is a first discussion or a first post, wherein performing an analysis on the keywords of the first phrase further comprises.
However, in the same field of matching blacklisted terms Kindler discloses wherein the discussion or the post is a first discussion or a first post, wherein performing an analysis on the keywords of the first phrase further comprises (Kindler, para 0076 & Fig. 12 discloses identifying unwanted or defamatory contents by analyzing any (first, second etc.) posts, messages, comments etc. “As shown in FIG. 1200, different comments 1202, posts 1204, and messages 1206 may be provided to a keyword analyzer component 1208 of the risk score analyzer 900. The keyword analyzer component 1208 may rely on a dictionary of blacklisted words 1210 (and their corresponding regular expressions (see, e.g., block 1212)) to identify messages containing any of these blacklisted words (see decision 1214) as messages that contain defamatory content, references to drugs, references to sex and/or containing phone numbers associated with the subject person.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the blacklist generation by analyzing third-party social media posts/message of Yakoel, Ahn, Berman, Cahn and Soni into keyword/words analysis of a discussion or posting of Kindler to produce an expected result of broadening the phrase blacklisting by consider posting/discussion on social medias. The modification would be obvious because one of ordinary skill in the art would be motivated to identify trending similar phrases at on-line forums for updating blacklisting repository.

Regarding claim 13 (Currently amended), dependent on rejected claim 8 and further analysis are similar to claim rejection 6 and are applicable to claim 13.

Regarding claim 20 (Currently amended), dependent on rejected claim 15 and further analysis are similar to claim rejection 6 and are applicable to claim 20.



Response to Arguments


I.	35 U.S.C §103

Applicant arguments regarding prior art rejection of the amended independent claim 1, 8 and 15 on page 11-13 have been fully considered but are deemed to be moot in view of new ground of rejections presented in this Office Action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULLAH A DAUD/Examiner, Art Unit 2164          

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164